Motion granted to the extent stated in order. Motion for reargument of motion for a stay withdrawn. Order of this court entered October 3, 1941, vacated. [See ante, p. 989.] Order and judgment appealed from reversed and trial set for October 20, 1941. Plaintiff’s husband, Julius Meyerson, to appear for examination before trial on October 17, 1941. If he fail to do so, or if plaintiff fail to proceed with the trial on October 20, 1941, except for reason stated in order, judgment shall be entered dismissing the complaint without notice as provided in order. Present — Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.